           Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO




  CHRIS ALLEN KIZANIS,

                      Petitioner,                       Case No. 2:19-cv-00281-CWD

           v.                                           MEMORANDUM DECISION
                                                        AND ORDER
 COMMISSIONER OF SOCIAL
 SECURITY, 1

                     Respondent.



                                       INTRODUCTION

       Currently pending before the Court is Chris Kizanis’s Petition for Review of the

Respondent’s denial of social security benefits, filed on July 18, 2019. (Dkt. 1.) The

Court has reviewed the Petition for Review and the Answer, the parties’ memoranda, and

the administrative record (AR), and for the reasons that follow, will affirm the decision of

the Commissioner.



       1
          Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul will be substituted
as the Respondent in this suit. No further action needs to be taken to continue this suit by reason
of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
MEMORANDUM DECISION AND ORDER - 1
        Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 2 of 13




                     PROCEDURAL AND FACTUAL HISTORY

       On May 17, 2018, Petitioner protectively filed an application for Title II benefits

for a period of disability beginning May 20, 2017, based upon physical and mental

impairments related to traumatic brain injury, migraines, hearing loss, depressive

disorder, and post-traumatic stress disorder (“PTSD”). The application was denied

initially and on reconsideration, and a hearing was held on April 5, 2019, before

Administrative Law Judge (ALJ) Stephen Marchioro. After considering testimony from

Petitioner and a vocational expert, ALJ Marchioro issued a decision on April 24, 2019,

finding Petitioner not disabled.

       Petitioner timely requested review by the Appeals Council, which denied his

request for review on June 20, 2019. Petitioner timely appealed this final decision to the

Court. The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C.

§ 405(g).

       On the date of the administrative hearing, Petitioner was 36 years of age. He

served in the United States Army on active duty between 2004 and 2008, serving as an

infantry soldier and sniper during the Gulf War. He received service connected disability

benefits from the Veterans Administration effective March 29, 2009, which at that time

rated him as 60% disabled. Thereafter, Petitioner was a drill instructor in the United

States Army Reserve until his disability onset date of May 20, 2017. The Veterans

Administration increased Petitioner’s service connected disability rating to 100%,

effective June 30, 2017. (AR 1046.) Petitioner completed high school and attended

MEMORANDUM DECISION AND ORDER - 2
        Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 3 of 13




college, but he did not obtain a degree. In addition to his army service, Petitioner’s prior

work experience includes work as a fence erector and marksmanship instructor.

                                SEQUENTIAL PROCESS

       The Commissioner follows a five-step sequential evaluation for determining

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920. At step one, it must

be determined whether the claimant is engaged in substantial gainful activity. The ALJ

found Petitioner had not engaged in substantial gainful activity since his alleged onset

date of May 20, 2017. At step two, it must be determined whether the claimant suffers

from a severe impairment. The ALJ found Petitioner’s mild traumatic brain injury (TBI),

migraines, bilateral sensorineural hearing loss, PTSD, and depressive disorder severe

within the meaning of the Regulations.

       Step three asks whether a claimant’s impairments meet or equal a listed

impairment. The ALJ considered numerous listings pertinent to Petitioner’s mental and

physical impairments. (AR 46 – 47.) Relevant here, the ALJ found that Petitioner’s PTSD

did not meet or equal the criteria for Listing 12.15 (Trauma- and Stressor-Related

Disorders). The ALJ evaluated the paragraph B criteria, and found that Petitioner’s

mental impairments did not cause at least one extreme limitation or two marked

limitations. (AR 47.). Accordingly, the ALJ determined that Petitioner’s mental

impairments related to his PTSD diagnosis did not meet Listing 12.15. (AR 47.)

       If a claimant’s impairments do not meet or equal a listing, the Commissioner must

assess the claimant’s residual functional capacity (RFC) and determine, at step four,

MEMORANDUM DECISION AND ORDER - 3
        Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 4 of 13




whether the claimant has demonstrated an inability to perform past relevant work. The

ALJ found Petitioner was not able to perform his past relevant work as a marksmanship

instructor or fence erector.

       If a claimant demonstrates an inability to perform past relevant work, the burden

shifts to the Commissioner to demonstrate, at step five, that the claimant retains the

capacity to make an adjustment to other work that exists in significant levels in the

national economy, after considering the claimant’s RFC, age, education, and work

experience. Based upon the testimony of the vocational expert, the ALJ determined

Petitioner retained the RFC to perform the requirements of representative occupations

such as routing clerk, document preparer, and addresser. Therefore, the ALJ issued a

determination of not disabled.

                                 STANDARD OF REVIEW

       Petitioner bears the burden of showing that disability benefits are proper because of

the inability “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see

also 42 U.S.C. § 1382c(a)(3)(A); Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971).

An individual will be determined to be disabled only if his physical or mental impairments

are of such severity that he not only cannot do his previous work but is unable,

considering his age, education, and work experience, to engage in any other kind of

substantial gainful work which exists in the national economy. 42 U.S.C. § 423(d)(2)(A).

MEMORANDUM DECISION AND ORDER - 4
        Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 5 of 13




       On review, the Court is instructed to uphold the decision of the Commissioner if

the decision is supported by substantial evidence and is not the product of legal error. 42

U.S.C. § 405(g); Universal Camera Corp. v. Nat’l Labor Relations Bd., 340 U.S. 474

(1951); Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (as amended); DeLorme v.

Sullivan, 924 F.2d 841, 846 (9th Cir. 1991). Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.

Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla but less than a

preponderance, Jamerson v. Chater, 112 F.3d 1064, 1066 (9th Cir. 1997), and “does not

mean a large or considerable amount of evidence.” Pierce v. Underwood, 487 U.S. 552,

565 (1988).

       The Court cannot disturb the Commissioner’s findings if they are supported by

substantial evidence, even though other evidence may exist that supports Petitioner’s

claims. 42 U.S.C. § 405(g); Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453,

1457 (9th Cir. 1995). Thus, findings of the Commissioner as to any fact, if supported by

substantial evidence, will be conclusive. Flaten, 44 F.3d at 1457. It is well-settled that, if

there is substantial evidence to support the decision of the Commissioner, the decision

must be upheld even when the evidence can reasonably support either affirming or

reversing the Commissioner’s decision, because the Court “may not substitute [its]

judgment for that of the Commissioner.” Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th

Cir. 1999).




MEMORANDUM DECISION AND ORDER - 5
        Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 6 of 13




                                       DISCUSSION

       Petitioner raises a single issue, contending the ALJ erred at step three on the

ground that Petitioner’s PTSD meets or equals the criteria of Listing 12.15 for Trauma-

Related and Stressor-Related Disorders. Petitioner argues the ALJ’s determination at step

three is not supported by substantial evidence, because the ALJ did not consider the

entirety of the medical evidence contained in the VA medical records which supports the

underlying 100% service connected disability rating. If the ALJ had done so, Petitioner

argues the medical evidence supports a finding that Petitioner’s PTSD is at listing level,

or equivalent thereto.

       Upon review of the record, the Court finds the ALJ’s determination at step three is

supported by substantial evidence in the record, and therefore free of legal error, for the

reasons explained below.

1.     Petitioner Has Not Shown He Meets the Requirements of Listing 12.15.

       Petitioner claims the ALJ erred in finding he does not meet the requirements of

Listing 12.15. Under SSA regulations, “[t]he Listing of Impairments...describes for each of

the major body systems impairments that we consider to be severe enough to prevent an

individual from doing any gainful activity, regardless of his or her age, education, or work

experience.” 20 C.F.R. § 404.1525(a). For a claimant’s impairment to meet the

requirements of a listed impairment, all the criteria of that exact listing and the duration

requirement of the listing must be satisfied. 20 C.F.R. §§ 404.1525(c)(1-3), 416.925(c)(1-3).

       Listing 12.15 addresses trauma-related and stressor-related disorders, including

MEMORANDUM DECISION AND ORDER - 6
        Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 7 of 13




PTSD. 20 C.F.R. Part 404, Subpart P, Appendix 1, 12.15. To satisfy the requirements of

Listing 12.15, Petitioner must satisfy criteria in paragraph A of the listing, which

medically substantiates the presence of a mental disorder, and the criteria in either

paragraph B or C, which describe the functional limitations associated with the disorder

which are incompatible with the ability to work. 20 C.F.R. Pt. 404, Subpt. P, App. 1 §

12.00A.

       To satisfy the paragraph B criteria, Petitioner’s paragraph A impairments must

result in “extreme” limitation of one, or “marked” limitation of two, of the four areas of

mental functioning listed in paragraph B. These four areas are:

              1. Understand, remember, or apply information;
              2. Interact with others;
              3. Concentrate, persist or maintain pace; and
              4. Adapt or manage oneself.

Listing 12.15B (citing 12.00E). A marked limitation means that a claimant’s ability to

function independently, appropriately, effectively, and on a sustained basis in a particular

area is seriously limited. 20 C.F.R. § pt. 404, subpt. P, app. 1, 12.00F.2. An extreme

limitation means that a claimant is not able to function in a particular area independently,

appropriately, effectively, and on a sustained basis. Id.

       To satisfy the paragraph C criteria, Petitioner must establish that:

              Your mental disorder in this listing category is “serious and
              persistent;” that is, you have a medically documented history
              of the existence of the disorder over a period of at least 2
              years, and there is evidence of both:
              1. Medical treatment, mental health therapy, psychosocial
                  support(s), or a highly structured setting(s) that is ongoing

MEMORANDUM DECISION AND ORDER - 7
           Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 8 of 13




                  and that diminishes the symptoms and signs of your
                  mental disorder (see 12.00G2b); and
               2. Marginal adjustment, that is, you have minimal capacity
                  to adapt to changes in your environment or to demands
                  that are not already part of your daily life (see 12.00G2c).

Listing 12.15C.

       The ALJ found that Petitioner’s PTSD did not meet the paragraph B criteria,

because he concluded the evidence supported only moderate limitations 2 in all four areas

of mental functioning. For the first area, understanding and remembering or applying

information, the ALJ referenced treatment notes reflecting Petitioner reported difficulty

with both short and long-term memory related to a TBI, but that his intelligence,

judgment, and insight appeared average. (AR 47.) Turning to the second area, interacting

with others, the ALJ noted Petitioner’s medical records reflected Petitioner’s behavior

was within normal limits, but that his affect appeared “largely constricted with eruptions

of exaggerated and engaged responsive,” and that his mood was anxious and

apprehensive, but that he denied thoughts of self-harm or harming others. (AR 47.)

       In terms of concentrating, persisting, or maintaining pace, the ALJ referenced

treatment notes indicating Petitioner was oriented x3, his mood appeared anxious and

apprehensive, but that no signs of psychosis or other similar symptoms appeared to be

present. And last, with regard to limitations in adapting or managing oneself, the ALJ

referred to treatment notes indicating Petitioner was appropriately attired, and



       2
        A moderate limitation is defined as follows: “[y]our functioning in this area
independently, appropriately, effectively, and on a sustained basis is fair.” Listing 12.00F.
MEMORANDUM DECISION AND ORDER - 8
           Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 9 of 13




demonstrated behavior within normal limits. He also cited that Petitioner was able to

orchestrate a complex real estate transaction and move his family, including a new baby,

to Northern Idaho. (AR 47.) According to the record, Petitioner’s move to Northern Idaho

occurred between May and July of 2018. (AR 816 – 819.)

       With respect to the paragraph C criteria, the ALJ determined the evidence did not

establish that Petitioner has only a marginal adjustment, defined as a minimal capacity to

adapt to changes in the environment or to demands that are not already part of daily life.

(AR 48.) Although the ALJ did not elaborate on this finding in this particular paragraph,

he mentioned previously that Petitioner was able to travel to Northern Idaho, live there

for several months alone and search for a house, complete a complicated real estate

transaction, and move his family there, including his new baby. (AR 47.)

       Petitioner argues the evidence contained in the medical records and in support of

the 100% service connected disability rating assigned by the VA in 2017 favors a finding

that Petitioner’s condition “is at listing level for his PTSD, and far more severe than what

was determined by the ALJ.” 3 Petitioner identifies the following evidence in the record in

support of his argument: (1) Petitioner’s PTSD symptoms worsened by October 2018; (2)

mental status examinations support a finding of disability; (3) Dr. Sonnenberg’s

independent evaluation in January of 2013 supports a finding of “serious difficulties with


       3
         Petitioner concedes that, in claims filed on or after March 27, 2017, the ALJ is not
required to provide any analysis in his determination about a decision made by another
governmental agency, such as the Department of Veteran Affairs. 20 C.F.R. § 416.904. Rather,
the ALJ is instructed to consider the supporting evidence underlying the other governmental
agency’s decision that is received as evidence. Id.
MEMORANDUM DECISION AND ORDER - 9
        Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 10 of 13




work related mental activities”; (4) the November 1, 2018 psychological assessment in

the record reflects the 100% disability rating assigned by the VA; and (5) Petitioner

reports severe mood disturbance and increased arousal and reactivity, as well as

flashbacks, in October of 2018. Petitioner therefore concludes “all of the required

elements” are present to “meet or equal [Listing 12.15], the listing for PTSD.”

       Upon review of the record as a whole, the Court finds the ALJ articulated

adequate reasons to support his step three conclusion. Contrary to Petitioner’s argument,

the ALJ did not rely upon a myopic view of the record in making his findings that

Petitioner exhibited moderate limitations in all four areas of mental functioning

comprising the paragraph B criteria of Listing 12.15. Although the ALJ did not recite all

the evidence he considered in his step three conclusion, the ALJ did note Petitioner’s

extensive medical history during his discussion at step four. For instance, the ALJ

discussed the longitudinal evidence of record, including the fact Petitioner’s VA

disability rating increased from 60% to 100%. (AR 49).

       The ALJ next discussed Petitioner’s medical history, beginning with records from

2017, through February of 2019. (AR 49-51.) Further, the ALJ engaged in an analysis of

the medical opinions of record, which included opinions from the state agency physicians

and the opinion from Richard Sonnenberg, Ph.D., who performed a consultative

examination in January of 2013. (AR 52-53.) 4 The ALJ relied upon Petitioner’s own


       4
        The ALJ did not find Dr. Sonnenberg’s opinion persuasive, on the grounds it was
rendered more than four years before Petitioner’s onset date of May 20, 2017, and Petitioner
engaged in significant gainful activity for three years after January of 2013. (AR 53.) Petitioner
MEMORANDUM DECISION AND ORDER - 10
       Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 11 of 13




testimony, which indicated Petitioner was an active father and participated in numerous

activities with his children. (AR 49, 52.) Finally, as previously mentioned, the ALJ

discussed Petitioner’s ability to complete a complex real estate transaction and move his

family to Northern Idaho in the late spring of 2018.

       Petitioner simply points to other evidence that, in his view, would support a

different outcome. However, the ALJ’s determination must be upheld when the evidence

is susceptible to one or more rational interpretations, and the Court may not reweigh the

evidence, substitute its “own judgment for the Secretary’s, or give vent to feelings of

compassion.” Winans v. Bowen, 853 F.2d 643, 644–45 (9th Cir. 1987) (citing Bowman v.

Heckler, 706 F.2d 564, 566 (5th Cir. 1983). Upon review of the record, the Court finds

the ALJ sufficiently discussed and evaluated the evidence contained in the record as a

whole before concluding Petitioner did not meet Listing 12.15.

2.     Petitioner Has Not Shown He Medically Equals the Requirements of Listing
       1.04A.

       A claimant’s “impairment(s) is medically equivalent to a listed impairment in

appendix 1 if it is at least equal in severity and duration to the criteria of any listed

impairment.” 20 C.F.R. § 404.1526(a). Where a claimant has a listed impairment but

does not exhibit all the required findings for that impairment, medical equivalence can

exist if the claimant has other findings related to his impairment that are at least of equal

medical significance to the required criteria. 20 C.F.R. § 404.1526(b)(1). The ALJ must



does not attack the ALJ’s conclusion.
MEMORANDUM DECISION AND ORDER - 11
       Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 12 of 13




consider medical equivalence based upon all of the evidence in the claimant’s case record

about his impairments and their effects that are relevant to this finding. 20 C.F.R. §

404.1529(d)(3). This process involves comparing the claimant’s symptoms, signs, and

laboratory findings with the symptoms, signs, and laboratory findings of a listed

impairment. Id. Thus, to merit a finding of medical equivalence, Petitioner must offer

evidence showing his own symptoms, signs, and laboratory findings are at least as

medically significant as those that would show he meets the listing requirements.

       An ALJ is not required to discuss the combined effects of a claimant’s

impairments or compare them to any listing in an equivalency determination unless the

claimant presents evidence in an effort to establish equivalence. Burch v. Barnhart, 400

F.3d 676, 683 (9th Cir. 2005) (citing Lewis v. Apfel, 236 F.3d 503, 514 (9th Cir. 2001) (in

distinguishing Marcia v. Sullivan, 900 F.2d 172 (9th Cir.1990), this Court determined

that the ALJ's failure to consider equivalence was not reversible error because the

claimant did not offer any theory, plausible or otherwise, as to how his impairments

combined to equal a listing impairment).

       Here, Petitioner did not advance a cogent argument that his symptoms are

medically equivalent to the criteria of Listing 12.15. Petitioner simply asserted, without

explanation, that he “meets or equals [Listing 12.15] for his PTSD. He would certainly

‘equal’ a listing given his TBI.” (Pet. Brief at 11). However, Petitioner did not offer

evidence, either before the ALJ or on appeal, showing how his symptoms, signs, and

other findings are at least as medically significant as those that would demonstrates he

MEMORANDUM DECISION AND ORDER - 12
       Case 2:19-cv-00281-CWD Document 20 Filed 05/12/20 Page 13 of 13




meets the listing requirements, and he did not articulate any reasoning that would support

making such a finding.

       Accordingly, the Court finds the ALJ did not err.

                                     CONCLUSION

       Substantial evidence supports the ALJ’s findings at step three. The Court will

therefore deny Petitioner’s request for review and affirm the decision of the

Commissioner.



                                         ORDER

       NOW THEREFORE IT IS HEREBY ORDERED: Petitioner’s Petition for

Review (Dkt. 1) is DENIED, the decision of the Commissioner is AFFIRMED, and this

action is DISMISSED in its entirety, with prejudice.



                                                 DATED: May 12, 2020


                                                 _________________________
                                                 Honorable Candy W. Dale
                                                 United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 13
